DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by JP 2016141414 issued to Maruyama et al. (hereinafter “Maruyama”).
Regarding claim 1, Maruyama teaches a cooking container (Fig 2a, microwave container 10) comprising: 
Fig 2b, container body 20) including an accommodating space (Fig 2a and 2b, space defined by cited main body 20 and cited opening 21) whose upper portion opens (Fig 2a, opening 21); 
   a flange portion (Fig 2a, flange portion 22) formed to seal and attach a lid film (Fig 1, lid film 50) on an upper edge (Fig 1, upper edge of cited main body 20 comprises 22, 23, 32) of the main body portion; and 
   a steam discharge portion (Fig 4b, steam discharge portion 231B, is in the cited flange) formed in the flange portion and including a discharge opening (Fig 4a, lid opening part 231A) whose width narrows toward the outside (see examiner annotated Maruyama Figure 4a, hereinafter “EAFM4a”) of the cooking container from the inside of the cooking container as seen from above, 
   wherein, when an inside pressure of the accommodating space reaches a predetermined pressure by steam generated during heating and cooking, an adhesive surface of the lid film attached on the steam discharge portion bursts to discharge the steam ([0021]; When heating, the vapor pressure generated in the container body 20 is concentrated at the vapor steam discharge portion 231B, and when the pressure reaches a predetermined pressure, the fusion at that location to the lid film 50 is broken, necessarily in a bursting fashion).


    PNG
    media_image1.png
    577
    470
    media_image1.png
    Greyscale


Regarding claim 2, Maruyama further teaches the main body portion (Fig 2b, container body 20) includes a plurality of corners (Fig 2a, shows cited main body 20 has rounded corners) and the plurality of corners are rounded, as seen from above.

Regarding claim 3, Maruyama further teaches in the main body portion (Fig 2b, container body 20), connection portions (Fig 2b, bottom rim portions connecting cited main body 20 cited walls inner surfaces with cited bottom surface) between inner side surfaces (Fig 2b, inner side surfaces of cited main body 20) of the accommodating space (Fig 2a and 2b, space defined by cited main body 20 and cited opening 21) and a bottom surface (Fig 2b, bottom surface of cited main body 20) of the accommodating space are round (Fig 2b shows roundness of shape in cited features).

Regarding claim 4, Maruyama further teaches the steam discharge portion (Fig 4b, steam discharge portion 231B) is formed in at least one corner (Fig 1, shows cited steam discharge potion 231B is formed in one corner of the cited plurality of corners) of the plurality of corners of the main body portion (Fig 2b, container body 20).

Regarding claim 5, Maruyama further teaches the steam discharge portion (Fig 4b, steam discharge portion 231B) is formed in a protrusion (Fig 1, heat fusion portion 232 protrudes and attaches to cited lid film 50) for attaching the lid film (Fig 1, lid film 50), the protrusion protruding from an upper surface (Fig 1, upper surface of flange portion 22) of the flange portion (Fig 2a, flange portion 22) and formed in the shape of a simple closed curve (Fig 1 shows cited protrusion 232 closed and curved).

Regarding claim 6, Maruyama further teaches the steam discharge portion (Fig 4b, steam discharge portion 231B) further comprises an inclined surface (Fig 4b, 231B inclines downward from outside toward the inside of cited main body 20) inclined downward toward the inside of the main body portion (Fig 2b, container body 20) from the outside of the main body portion.

Regarding claim 7, Maruyama further teaches an upper surface (Fig 1, upper surface of cited protrusion 232) of the protrusion (Fig 1, heat fusion portion 232) comprises 
   a first adhesive surface (EAFM4a, first adhesive surface is with the “wider width” fusion section, is for cited lid film attachment) for causing the lid film to be easily attached on the upper surface of the protrusion, and on an upper surface (Fig 4a, upper surface of 231A) of the discharge opening (Fig 4a, lid opening part 231A), 
   a second adhesive surface (EAFM4a, second adhesive surface is with the “narrower width” fusion section, extends from cited first adhesive and is by cited inclined surface) extending from the first adhesive surface and having a narrower width than the first adhesive surface by the inclined surface is formed (examiner interprets “by the inclined surface is formed” as “is formed by the inclined surface” (cited incline of 231B)).

Regarding claim 9, Maruyama further teaches the protrusion (Fig 1, heat fusion portion 232) for attaching the lid film (Fig 1, lid film 50), a container opening Fig 1, portion 22A with 231A) is further formed in a shape whose width is widened toward the inside from the outside (Figure 1 shows cited lid film 50 peeled away from portion 22A along the “V” shaped 231A where the bottom point of the shape points away from the container, necessarily causing width to widen toward the inside from the outside).

Regarding claim 10, Maruyama further teaches the discharge opening (Fig 4a, lid opening part 231A) is a plurality of openings (Fig 1, more than one 231A shown along the cited protrusion 232 in succession) arranged in succession.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama  in view of US Pat 4834247 issued to Oshima et al. (hereinafter “Oshima”).
Regarding claim 8, Maruyama does not expressly disclose another steam discharge portion in a center of a main body side. 
Oshima, however, teaches a steam discharge portion (Fig 1, portions 16 and 16’; col 3, lines 60-62 - these portions allow automatic opening during heating by steaming (in a microwave)) further comprises an auxiliary discharge opening (Fig 1, 16’) formed in a center of one side (Fig 1, shows 16’ at a center of one side) of a main body portion (Fig 1, container body 12).

The purpose of another steam discharge portion is to properly disperse internal pressure upon heating of contents consisting of various types of frozen foods having a high water content such as frozen soup (col 4, lines 42-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steam discharge portion of Maruyama with another steam discharge portion as taught by Oshima in order to advantageously disperse internal pressure of heated contents by avoiding startling explosions in the microwave unpleasantly shocking the user, which also avoids loss of food from the container, thereby also eliminating clean up time associated with said mess.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731